                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION


LERON P. PANKEY                               )
                       Plaintiff,             )
                                              )
v.                                            )      JUDGMENT
                                              )
                                              )      No. 7:19-CV-183-FL
ANDREW SAUL, Commissioner of                  )
Social Security,                              )
                 Defendant.                   )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of plaintiff’s motion for attorney fees and defendant’s stipulation for attorney fees.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
September 24, 2020, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount
of $5,000.00 plus reimbursement of $400.00 for the filing fee.

This Judgment Filed and Entered on September 24, 2020, and Copies To:
Kathleen S Glancy (via CM/ECF Notice of Electronic Filing
Cassia W. Parson (via CM/ECF Notice of Electronic Filing)

September 24, 2020                    PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk




           Case 7:19-cv-00183-FL Document 25 Filed 09/24/20 Page 1 of 1
